Title: To John Adams from Benjamin Lincoln, 5 August 1797
From: Lincoln, Benjamin,Higginson, Stephen
To: Adams, John



Dear sir
Quincy 5 Augt. 1797

The inclosed will be presented to you by a committee from a number of Citizens on Monday next at half fast ten oClock should you at that time be at Quincy and in a situation to receive them—Our mutual friend Mr. Jonathan Jackson is with me & proposes to return here to meet our brethren Vzt.
Colo: Daws
Dr. Mason
Mr Higginson
Judge Wendal
J Jackson
B Lincoln
With sincere wishes for your happiness & safe return I am with the most perfect esteem / Your Obedient Servant 

B Lincoln
 Enclosure
                                                Sir,August 7, 1797We are commissioned by a large number of respectable Citizens of Boston & its vicinity, to congratulate you, in their names, upon your safe return to your family & friends; & to assure you of the high respect they entertain, for your personal character & your official conduct. To evidence this, publicly & respectfully they have made arrangements for a public Dinner, upon the occasion, at which they request the honour of your Company.
At a period critical & important as the present, when domestic faction appears to have conspired with foreign intrigue, to destroy the peace of our Country; when our constituted authorities are reviled & insulted, & the most daring attempts to seperate the people from their Government are openly made & avowed. At such a Crisis, we are excited no less by our inclination than our duty, to reprobate openly their wicked machinations; & to declare our fixed resolution to support the measures, which Government may adopt, to defeat their nefarious designs.
To us, Sir, it is a pleasing reflection, that, at this juncture, the interests & the honour of our Country are, in so great a degree, committed to your immediate care & protection, by the voice of the Citizens; persuaded that this sacred & important trust can no where else be deposited, to command so general & perfect a confidence.
Permit us, Sir, to add, that as Citizens of Massachusetts, we feel a peculiar pride & pleasure in your being placed at the head of the Union, when we recollect, that we have the honour to recognize you, as one of our number.
May your health & usefulness long be continued to our Country; & may its Citizens ever retain & express a grateful sense of the benefits they have derived from your public services. 
                            B LincolnStephen HigginsonJona  MasonOliver WendellJona. JacksonThomas Dawes
                        
                     Enclosure
                                                Sir,Boston Augt 7th: 1797—We are commissioned by a large number of respectable Citizens, of Boston & its vicinity, to congratulate you, in their names, upon your safe return to your family & friends; & to assure you of the high respect they entertain for your personal character, & your official conduct. To evidence this, publicly & respectfully, they have made arrangements for a public Dinner upon the occasion, at which they request the honour of your Company.
At a period critical & important as the present, when domestic faction appears to have conspired with foreign intrigue, to destroy the peace of our Country; when our constituted authorities are reviled & insulted & the most daring attempts to seperate the people from their Government are openly made & avowed—At such a Crisis, we are excited no less by our inclination than our duty, to reprobate openly their wicked machinations; & to declare our fixed resolution to support the measures, which Government may adapt, to defeat their nefarious designs.
To us, Sir, it is a pleasing reflection, that, at this juncture, the interest & the honour of our Country are, in so great a degree, committed to your immeadiate care & protection.
This sacred & important trust, we are persuaded, can no where else be deposited, to command so general & perfect a confidence from the Citizens; & it is from a conviction of this truth, we verily believe, that the combined efforts of the disorganizing Leaders have been exerted, to misrepresent your political principles & conduct, & to diminish the veneration of the people for your character.
Permit us, Sir, to add, that, as Citizens of Massachusetts, we feel a peculiar pride & pleasure in your being placed at the head of the Union, when we recollect, that we have the honour to recognize you as one of our number.
May your health & usefulness long be continued to our Country, & may its Citizens ever retain and express a grateful sense of the benefits they have derived from your public services.
B: Lincoln—Thos. DawesOliver WendellJona. Jackson—Jona MasonStephen Higginson.
                            
                        
                    